        Case 3:20-cv-00322-BLW Document 1 Filed 06/25/20 Page 1 of 31



1

2

3

4

5

6

7                               IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF IDAHO
8
       FRIENDS OF THE CLEARWATER and
9      ALLIANCE FOR THE WILD ROCKIES,
                                                           NO.
10
                                          Plaintiffs,
11
                 v.                                        COMPLAINT FOR DECLARATORY
12                                                         AND INJUNCTIVE RELIEF
       UNITED STATES FOREST SERVICE;
13     VICKI CHRISTIANSEN, Chief of the
       Forest Service; CHERYL PROBERT,
14
       Forest Supervisor for the Nez Perce-
15     Clearwater National Forests; LEANNE
       MARTEN, Regional Forester for Region 1
16     for the U.S. Forest Service; and NOAA-
       FISHERIES,
17
                                       Defendants.
18

19
                                          I.       NATURE OF ACTION
20
            1.        On July 1, 2919, the United States Forest Service approved the Lolo Insect and Disease
21

22   Project (the “Lolo Project” or “Project”), which authorizes extensive logging, burning, and road

23   building in the Lochsa-Powell Ranger District of the Nez Perce-Clearwater National Forests.

24          2.        The final Record of Decision (ROD) to approve the Project under the National
25   Environmental Policy Act was signed by then-Acting Forest Supervisor for the Nez Perce-Clearwater
26
     National Forests Kurtis E. Steele. Mr. Steele has since been replaced in that position by defendant
                                                                                     Bricklin & Newman, LLP
                                                                                             Attorneys at Law
                                                                                       1424 Fourth Avenue, Suite 500
      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF - 1                                    Seattle WA 98101
                                                                                            Tel. (206) 264-8600
                                                                                            Fax. (206) 264-9300
        Case 3:20-cv-00322-BLW Document 1 Filed 06/25/20 Page 2 of 31



1    Cheryl Probert, who resumed her former position of Forest Supervisor for the Nez Perce-Clearwater
2    National Forests in July 2019.
3
            3.        In 2018, prior to issuing the ROD, the Forest Service issued a draft and a final
4
     Environmental Impact Statement (EIS).
5
            4.        The ROD authorized the implementation of Alternative 5 in the final EIS, with
6

7    modifications.

8           5.        The ROD included, as Appendix B, a Biological Opinion and Incidental Take

9    Statement dated June 20, 2019 and prepared by defendant NOAA-Fisheries (also called the National
10
     Marine Fisheries Service; herein, “NMFS”).
11
            6.        NMFS subsequently issued a revised Incidental Take Statement on July 19, 2019.
12
            7.        This action seeks judicial relief with respect to the July 1, 2019 ROD and 2018 EIS
13
     issued by the Forest Service and the Biological Opinion and Incidental Take Statements issued by
14

15   NMFS, ordering defendants Forest Service and NMFS, et al. to comply with the requirements of the

16   National Environmental Policy Act (“NEPA”), 42 U.S.C. § 4331 et seq.; the National Forest and
17   Management Act (“NFMA”), 16 U.S.C. § 1600 et seq.; Endangered Species Act (“ESA”), 16 U.S.C.
18
     § 1531 et seq.; and the Administrative Procedure Act (“APA”), 5 U.S.C. § 701 et seq.
19
            8.        The decision approving the Lolo Project was arbitrary and capricious, an abuse of
20
     discretion, and/or otherwise not in accordance with law. The Biological Opinion and Incidental Take
21

22   Statements issued by NMFS resulted from a maladministration of the ESA, and the decision to issue

23   them was arbitrary and capricious, an abuse of discretion, and/or otherwise not in accordance with

24   law. As discussed below, NMFS and the Forest Service have also violated the ESA by failing to
25   reinitiate consultation under Section 7 of the ESA, 16 U.S.C. § 1536, in light of new information about
26
     project impacts.
                                                                                     Bricklin & Newman, LLP
                                                                                            Attorneys at Law
                                                                                      1424 Fourth Avenue, Suite 500
      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF - 2                                   Seattle WA 98101
                                                                                           Tel. (206) 264-8600
                                                                                           Fax. (206) 264-9300
        Case 3:20-cv-00322-BLW Document 1 Filed 06/25/20 Page 3 of 31



1           9.      Plaintiffs request that the Court set aside the Lolo Project ROD and EIS pursuant to 5
2    U.S.C. § 706(2)(a), enjoin implementation of the Project, and order NMFS and the Forest Service to
3
     reinitiate consultation under the ESA.
4
            10.     Plaintiffs Friends of the Clearwater and Alliance for the Wild Rockies seek a
5
     declaratory judgment, injunctive relief, an award of costs and expenses of suit, including attorney and
6

7    expert witness fees pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412 and such other relief

8    as this Court deems just and proper.

9                                             II.    JURISDICTION
10
            11.     Jurisdiction is proper in this Court under 28 U.S.C. § 1331 (federal question), 16
11
     U.S.C. §§ 1540(c) and (g) (action arising under the ESA and ESA citizen suit provision); 5 U.S.C.
12
     §§ 701–706 (the APA).
13
            12.     Plaintiffs submitted timely written comments and an objection concerning the Project
14

15   and fully participated in the available administrative review processes, thus exhausting its

16   administrative remedies. Defendants’ issuance of the Lolo Project ROD was a final administrative
17   action of the U.S. Forest Service within the meaning of 5 U.S.C. § 706. Thus, the Court has jurisdiction
18
     to review plaintiffs’ APA claims.
19
            13.     Plaintiffs sent a notice of intent to sue pursuant to ESA to the Secretary of the
20
     Department of Agriculture, the Secretary of the Department of Commerce, the Forest Supervisor for
21

22   the Nez Perce-Clearwater National Forests, the Assistant Administrator of NMFS, and the Regional

23   Administrator of NMFS for its West Coast Region on April 7, 2020. Thus, Plaintiffs have complied

24   with the 60-day notice requirement set out at 16 U.S.C. §1540(g)(2)(A)(i) for citizen suits under the
25   ESA and this Court has jurisdiction to review Plaintiffs’ ESA claims. A copy of Plaintiffs’ 60-day
26
     notice letter is attached to this complaint as Attachment A.
                                                                                      Bricklin & Newman, LLP
                                                                                             Attorneys at Law
                                                                                       1424 Fourth Avenue, Suite 500
      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF - 3                                    Seattle WA 98101
                                                                                            Tel. (206) 264-8600
                                                                                            Fax. (206) 264-9300
        Case 3:20-cv-00322-BLW Document 1 Filed 06/25/20 Page 4 of 31



1                                                III.    VENUE
2            14.     Venue is proper in this Court under 28 U.S.C. 1391. All or a substantial part of the
3
     events or omissions giving rise to the claims herein occurred within this judicial district, defendants
4
     (or some of them) reside in this district, and the public lands and resources and agency records in
5
     question are located in this district.
6

7                                               IV.     PARTIES

8            15.     Plaintiff Friends of the Clearwater is a tax-exempt, non-profit public interest

9    organization dedicated to protecting and preserving the Idaho Clearwater Bioregion’s wildlands and
10
     biodiversity. Its registered office is located in Moscow, Idaho. Friends of the Clearwater has over 800
11
     individual members, many of whom are located in Idaho. Friends of the Clearwater brings this action
12
     on its own behalf and on behalf of its adversely affected members.
13
             16.     Plaintiff Alliance for the Wild Rockies (the “Alliance”) is a tax-exempt, non-profit
14

15   public interest organization dedicated to the protection and preservation of the native biodiversity of

16   the northern Rockies bio-region; its native plant, fish, and animal life; and its naturally functioning
17   ecosystems. Its registered office is located in Missoula, Montana. The Alliance has over 2,000
18
     individual members, many of whom are located in Idaho. The Alliance brings this action on its own
19
     behalf and on behalf of its adversely affected members.
20
             17.     Defendant United States Forest Service is an administrative agency within the U.S.
21

22   Department of Agriculture and is responsible for the lawful management of our national forests,

23   including the Nez Perce-Clearwater National Forest.

24           18.     Defendant Vicki Christiansen is named in her official capacity as Chief of the Forest
25   Service.
26

                                                                                     Bricklin & Newman, LLP
                                                                                            Attorneys at Law
                                                                                      1424 Fourth Avenue, Suite 500
      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF - 4                                   Seattle WA 98101
                                                                                           Tel. (206) 264-8600
                                                                                           Fax. (206) 264-9300
        Case 3:20-cv-00322-BLW Document 1 Filed 06/25/20 Page 5 of 31



1           19.     Defendant Cheryl Probert is named in her official capacity as Forest Supervisor of the
2    Nez Perce-Clearwater National Forests. Ms. Probert’s predecessor Kurtis Steele issued the ROD for
3
     the Project on July 1, 2019.
4
            20.     Defendant Leanne Marten is named in her capacity as the Regional Forester for the
5
     Northern Regional Office, which is Region 1 of the U.S. Forest Service. In that capacity, she is charged
6

7    with ultimate responsibility for ensuring that decisions made at each national forest in the Northern

8    Region, including the Nez Perce-Clearwater National Forests, are consistent with applicable laws,

9    regulations, and official policies and procedures.
10
            21.     Defendant NMFS is an administrative agency within the U.S. Department of
11
     Commerce and is responsible for the lawful management of our Nation’s ocean resources and their
12
     habitat, including anadromous steelhead.
13
                                     V.      STATEMENT OF STANDING
14

15          22.     The interests at stake in this matter are germane to Plaintiffs’ organizational purposes.

16   Defendants’ failure to prepare a lawful EIS; failure to take a hard look at Eldorado Creek; and
17   violations of the Forest Plan and the agency’s own regulations will harm plant, fish and animal life
18
     and natural ecosystems in the Nez Perce-Clearwater National Forest and thereby injure Plaintiffs’
19
     members who use and enjoy those resources.
20
            23.     Plaintiffs and their members observe, use, enjoy, and appreciate Idaho’s native
21

22   wildlife, water quality, and terrestrial habitat quality, and expect to continue to do so in the future,

23   including in the Project area in the Clearwater National Forest. Members use and enjoy the waters,

24   public lands, and natural resources throughout areas covered by the Project for work, recreational,
25   scientific, spiritual, educational, aesthetic, and other purposes. Plaintiffs’ members enjoy fishing,
26
     hiking, camping, hunting, skiing, bird watching, study, contemplation, photography, and other
                                                                                      Bricklin & Newman, LLP
                                                                                             Attorneys at Law
                                                                                       1424 Fourth Avenue, Suite 500
      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF - 5                                    Seattle WA 98101
                                                                                            Tel. (206) 264-8600
                                                                                            Fax. (206) 264-9300
        Case 3:20-cv-00322-BLW Document 1 Filed 06/25/20 Page 6 of 31



1    activities in and around the waters and public lands throughout the Project area. Plaintiffs and their
2    members also participate in information gathering and dissemination, education and public outreach,
3
     commenting upon proposed agency actions, and other activities relating to the Forest Service’s
4
     management and administration of these public lands.
5
             24.     Defendants’ unlawful actions adversely affect Plaintiffs’ organizational interests, as
6

7    well as their members’ use and enjoyment of the Clearwater National Forest, including the Project

8    area. The interests of Plaintiffs and their members have been and will continue to be injured and

9    harmed by the Forest Service’s actions and/or inactions as complained of herein. Unless the relief
10
     prayed for herein is granted, Plaintiffs and their members will continue to suffer ongoing and
11
     irreparable harm and injury to their interests.
12
             25.     The injuries to Plaintiffs are likely to be redressed by a favorable decision of this Court
13
     because Plaintiffs are seeking an order declaring that Defendants have violated the NEPA, NFMA,
14

15   ESA, and the APA and enjoining the Forest Service from implementation of the Project. That would,

16   in turn, protect and preserve the natural areas and plant, fish and animal species the Plaintiffs’ members
17   use and enjoy until such time as the Forest Service proposes a project that complies with federal law.
18
                                       VI.     FACTUAL ALLEGATIONS
19
             A.      The Affected Area
20
             26.     The Project Area is located within the Lolo Creek watershed, approximately 16 miles
21

22   northeast of Kamiah, Idaho, in Idaho County.

23           27.     The Lolo Creek Watershed includes the Musselshell Creek, upper Lolo Creek, Yoosa

24   Creek, Eldorado Creek, Yakus Creek, Molly Creek, and Mud Creek watersheds.
25

26

                                                                                        Bricklin & Newman, LLP
                                                                                                Attorneys at Law
                                                                                          1424 Fourth Avenue, Suite 500
      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF - 6                                       Seattle WA 98101
                                                                                               Tel. (206) 264-8600
                                                                                               Fax. (206) 264-9300
        Case 3:20-cv-00322-BLW Document 1 Filed 06/25/20 Page 7 of 31



1            28.     The Lolo Creek watershed is a place of dense, moist forests of ancient fir and cedar,
2    parted by crisp, cool streams. It is a landscape where gray wolves, fisher, pine martens, lynx, and bears
3
     roam through the cover of mature forests.
4
             29.     The Lolo Creek watershed is blessed with a rich environment and spectacular natural
5
     beauty. Wildlife abounds. The project area supports crucial populations of threatened and endangered
6

7    fish, birds, and animals.

8            30.     The Lolo Creek Watershed provides critical habitat for federally threatened Snake

9    River Basin steelhead and essential fish habitat for Pacific Coast Salmon.
10
             31.     The July 1, 2019 ROD included, as Appendix B, a June 20, 2019 Biological Opinion
11
     and Incidental Take Statement issued by NMFS.
12
             32.     NMFS subsequently released a revised Incidental Take Statement on July 19, 2019.
13
             33.     The Biological Opinion states: “Twenty-one small culverts have been identified for
14

15   replacement and are all on non-fish bearing streams. There are two culvert replacements that are within

16   600 feet of occupied steelhead designated critical habitat on Lolo Creek.”
17           34.     The Biological Opinion further states: “There are 21 culvert replacements and two are
18
     within 600 feet of occupied steelhead habitat in Upper Lolo Creek.”
19
             35.     Table 2 of the Biological Opinion lists the culvert replacements by subwatershed.
20
     Biological Opinion at 8.
21

22           36.     After the Final ROD was signed on July 1, 2019, the Forest Service authorized three

23   additional culvert replacements within the Project boundary.

24           37.     The three additional culvert replacements authorized within the Project boundary after
25   the issuance of the Final ROD, Biological Opinion, Incidental Take Statement, and Revised Incidental
26
     Take Statement are the White Creek, Mike White Creek, and Nevada Creek culvert replacements.
                                                                                      Bricklin & Newman, LLP
                                                                                              Attorneys at Law
                                                                                        1424 Fourth Avenue, Suite 500
      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF - 7                                     Seattle WA 98101
                                                                                             Tel. (206) 264-8600
                                                                                             Fax. (206) 264-9300
        Case 3:20-cv-00322-BLW Document 1 Filed 06/25/20 Page 8 of 31



1            38.     All three of these new culverts are in or near Snake River steelhead habitat and would
2    adversely affect Snake River Basin steelhead and their critical habitat downstream of the culvert
3
     replacement project sites.
4
             39.     The Forest Service had consulted with NMFS on 21 culverts for the Project, but the
5
     three new culverts were not among them. Consequently, NMFS’ June 20, 2019 Biological Opinion
6

7    and ITS and July 19, 2019 Revised ITS do not address and cannot have addressed the impacts of the

8    additional culvert replacements on steelhead.

9            40.     The Revised ITS notes specifically that sedimentation caused by culvert replacements
10
     is likely to adversely affect the species.
11
             41.     The Biological Opinion purports to describe “the present condition of the Snake River
12
     Basin steelhead distinct population segment (DPS).” Biological Opinion at 25.
13
             42.     As described in the Biological Opinion:
14

15                   a.      The Snake River Basin steelhead was listed as a threatened ESU on August 18,

16   1997 (62 FR 43937), with a revised listing as a DPS on January 5, 2006 (71 FR 834).
17                   b.      This DPS occupies the Snake River basin, which drains portions of
18
     southeastern Washington, northeastern Oregon, and north/central Idaho.
19
                     c.      Reasons for the decline of this species include substantial modification of the
20
     seaward migration corridor by hydroelectric power development on the mainstem Snake and
21

22   Columbia Rivers, and widespread habitat degradation and reduced streamflows throughout the Snake

23   River basin.

24                   d.      Another major concern for the species is the threat to genetic integrity from
25   past and present hatchery practices, and the high proportion of hatchery fish in the aggregate run of
26
     Snake River Basin steelhead over Lower Granite Dam.
                                                                                     Bricklin & Newman, LLP
                                                                                             Attorneys at Law
                                                                                       1424 Fourth Avenue, Suite 500
      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF - 8                                    Seattle WA 98101
                                                                                            Tel. (206) 264-8600
                                                                                            Fax. (206) 264-9300
        Case 3:20-cv-00322-BLW Document 1 Filed 06/25/20 Page 9 of 31



1            43.     The Biological Opinion further states: “On May 26, 2016, in the agency’s most recent
2    5-year review for Pacific salmon and steelhead, NMFS concluded that the species should remain listed
3
     as threatened (81 FR 33468).”
4
             44.     The “most recent 5-year review for Pacific Salmon and steelhead” was released in
5
     2016 and was based on data collected no later than 2015.
6

7            45.     In 2014 to 2015, NMFS estimated that 45,789 Snake River Basin steelhead returned

8    to their natal waters in the Snake River Basin. This was the highest number of returning steelhead

9    since NMFS began collecting data on returning Snake River Basin steelhead in the mid-1980s.
10
             46.     By contrast, in 2018 to 2019, NMFS estimated that 8,182 Snake River Basin steelhead
11
     returned to their natal waters in the Snake River Basin. This was the lowest number of returning
12
     steelhead since the mid-1990s.
13
             47.     The data on steelhead numbers considered by NMFS in the Biological Opinion was
14

15   collected during a 30-year high, but more recent data that was available to NMFS at the time of the

16   Biological Opinion shows that returning steelhead numbers were at a 25-year low when the Biological
17   Opinion was issued.
18
             48.     NMFS used and relied upon outdated, stale information showing record high numbers
19
     of returning steelhead to support its “no jeopardy” determination, ignoring more recent data showing
20
     that returning steelhead numbers were at a record low.
21

22           49.     NMFS and the Forest Service did not reinitiate consultation as required by 50 C.F.R.

23   § 402.16(a)(2), even though new information revealed effects of the action that will affect steelhead

24   and their critical habitat to a greater extent than previously considered.
25

26

                                                                                   Bricklin & Newman, LLP
                                                                                           Attorneys at Law
                                                                                     1424 Fourth Avenue, Suite 500
      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF - 9                                  Seattle WA 98101
                                                                                          Tel. (206) 264-8600
                                                                                          Fax. (206) 264-9300
       Case 3:20-cv-00322-BLW Document 1 Filed 06/25/20 Page 10 of 31



1           50.     NMFS and the Forest Service did not reinitiate consultation as required by 50 C.F.R.
2    § 402.16(a)(3), even though the action was subsequently modified in a manner that causes an effect to
3
     steelhead that was not considered in the biological opinion.
4
            51.     The Lolo Creek population of steelhead is a part of the Clearwater steelhead Major
5
     Population Group within the Snake River Basin Distinct Population Segment.
6

7           52.     Even though the Biological Opinion was examining stale 30-year high return numbers,

8    the Biological Opinion noted that the Lolo Creek population of steelhead is at high risk for extinction.

9           53.     The extinction risk for the Lolo Creek population of steelhead was significantly
10
     understated because NMFS did not consider more recent data showing that returning steelhead were
11
     actually at a 25-year low when the Biological Opinion was released.
12
            54.     The Lolo Creek steelhead population includes Lolo Creek and all of its tributaries.
13
            55.     The Lolo Creek steelhead population must stay at a moderate risk of extinction or
14

15   higher in terms of overall viability rating to achieve recovery of the Snake River Basin Distinct

16   Population Segment. Biological Opinion at 28.
17          56.     The entire Lolo Creek watershed has been identified as a major spawning area for
18
     Snake River Basin steelhead.
19
            57.     Lolo Creek is the only major spawning area for the Lolo Creek steelhead population.
20
            58.     Sediment is a limiting factor for the Lolo Creek steelhead population.
21

22          59.     Spawning and rearing habitat quality in tributary streams in the Snake River varies

23   from excellent in wilderness and roadless areas to poor in areas subject to intensive human land uses,

24   including logging.
25          60.     Steelhead known occupied habitat or designated critical habitat is present 600 feet or
26
     less downstream from six of the 21 culvert replacement sites described in the EIS.
                                                                                      Bricklin & Newman, LLP
                                                                                             Attorneys at Law
                                                                                       1424 Fourth Avenue, Suite 500
      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF - 10                                   Seattle WA 98101
                                                                                            Tel. (206) 264-8600
                                                                                            Fax. (206) 264-9300
       Case 3:20-cv-00322-BLW Document 1 Filed 06/25/20 Page 11 of 31



1           61.     Designated critical habitat for steelhead occurs in all four project subwatersheds
2    (Upper Lolo Creek, Mussellshell Creek, Eldorado Creek, and Middle Lolo Creek subwatersheds)
3
     affected by the Project as shown on the following map, which was included in the Biological Opinion
4
     as Figure 9:
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25          62.     The land management plan that is applicable to the Lolo Project area is the Clearwater

26   Forest Plan.

                                                                                   Bricklin & Newman, LLP
                                                                                           Attorneys at Law
                                                                                     1424 Fourth Avenue, Suite 500
      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF - 11                                 Seattle WA 98101
                                                                                          Tel. (206) 264-8600
                                                                                          Fax. (206) 264-9300
        Case 3:20-cv-00322-BLW Document 1 Filed 06/25/20 Page 12 of 31



1            B.      The Lolo Project
2            63.     The Forest Service’s Lolo Insect and Disease Project will allow, among other things,
3
     logging, road building, culvert replacements, and burning in the Lochsa-Powell Ranger District of the
4
     Clearwater National Forest.
5
             64.     On February 16, 2018, the Forest Service issued a Draft Environmental Impact
6

7    Statement (DEIS) for the Lolo Project.

8            65.     Plaintiffs submitted timely comments to the DEIS on April 2, 2018.

9            66.     On August 10, 2018, the Forest Service issued its “first” Final Environmental Impact
10
     Statement (“FEIS”) and a Draft ROD for the Lolo Project.
11
             67.     Plaintiffs submitted timely objections to this “first” FEIS and Draft ROD on September
12
     24, 2018.
13
             68.     On March 29, 2019, the Forest Service issued a second FEIS for the Lolo Project. No
14

15   opportunity was provided for public comments on, or objections to, this second FEIS.

16           69.     On July 1, 2019, the Forest Service issued a Final Record of Decision (“ROD”)
17   approving the Lolo Project.
18
             70.     The ROD adopted Alternative 5 from the FEIS, with certain modifications.
19
             71.     Alternative 5, as modified by the ROD, includes logging approximately 43.8 million
20
     board feet on 3,387 acres of the Project area, much of which will be clearcut and burned; temporary
21

22   road construction; new system road construction; skid trail construction; road modifications,

23   maintenance, and conditioning; and replacing culverts.

24           72.     Alternative 5, as modified by the ROD, includes the replacement of 21 culverts in the
25   Project area.
26

                                                                                    Bricklin & Newman, LLP
                                                                                            Attorneys at Law
                                                                                      1424 Fourth Avenue, Suite 500
      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF - 12                                  Seattle WA 98101
                                                                                           Tel. (206) 264-8600
                                                                                           Fax. (206) 264-9300
        Case 3:20-cv-00322-BLW Document 1 Filed 06/25/20 Page 13 of 31



1            73.     The FEIS fails to demonstrate consistency with Forest Plan direction and the Region
2    1 Soil Quality Standards by failing to accurately disclose the existing amount of detrimental soil
3
     disturbance (“DSD”) within each activity area, failing to provide accurate estimates of DSD that would
4
     be attributable to project activities, and failing to provide reliable estimates of cumulative, post-project
5
     DSD in activity areas.
6

7            74.     These Regional Soil Quality Standards require that detrimental management effects

8    (e.g., compaction, displacement, rutting, severe burning, surface erosion, and mass wasting) to the soil

9    resource not exceed 15 percent of an activity area and that retention of coarse woody material be
10
     appropriate for the habitat type.
11
             75.     In areas already exceeding 15 percent detrimental soil conditions as a result of prior
12
     activities, the Region 1 Soil Quality Standards state that the cumulative detrimental effects from
13
     project implementation, including restoration, should not exceed the conditions prior to the planned
14

15   activity and should move toward a net improvement in soil quality.

16           76.     The FEIS states that there “are 16 units (831 acres) in the Musselshell Meadows
17   vicinity (Figure 18) proposed for harvest, all of which have existing impacts and the proposed
18
     activities will initially cause cumulative predicted detrimental disturbance to exceed the threshold of
19
     15%. . . . In addition to the Musselshell units . . . there are 8 proposed units where cumulative DSD is
20
     predicted to be above 15% at the completion of proposed harvest activities.”
21

22           77.     The Clearwater Forest Plan describes forest-wide standards and criteria for water

23   resources at Appendix K.

24           78.      The Clearwater Forest Plan and a court-approved settlement agreement outlined in
25   the Stipulation of Dismissal of The Wilderness Society v. Robertson, No. 93–0043–S–HLR (D. Idaho
26
     1993) (the “TWS Settlement”) require that, for stream drainages not currently meeting Forest Plan
                                                                                         Bricklin & Newman, LLP
                                                                                                Attorneys at Law
                                                                                          1424 Fourth Avenue, Suite 500
      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF - 13                                      Seattle WA 98101
                                                                                               Tel. (206) 264-8600
                                                                                               Fax. (206) 264-9300
        Case 3:20-cv-00322-BLW Document 1 Filed 06/25/20 Page 14 of 31



1    standards, the Forest Service may not permit projects that result in a measurable increase in sediment
2    production. See Wilderness Soc. v. Bosworth, 118 F. Supp. 2d 1082, 1103 (D. Mont. 2000) (“Under
3
     the TWS Settlement agreement, the Clearwater National Forest agreed to ‘proceed only with those
4
     projects that would result in no measurable increase in sediment production in drainages currently not
5
     meeting Forest Plan Standards’”).
6

7            79.     The FEIS states that Eldorado Creek is currently meeting the Forest Plan standards for

8    sedimentation, thus avoiding the prohibitions in the Forest Plan and the TWS Settlement on making a

9    bad sedimentation problem worse.
10
             80.     But the Forest Service measured “cobble embeddedness” (a measure of sedimentation)
11
     in the wrong place. The Forest Service took measurements and samples at the mouth of Eldorado
12
     Creek (below Dollar Creek) where the stream is described in the Forest Plan as a “Type C” channel
13
     but is, in fact, a “Type B” channel.
14

15           81.     The Forest Plan describes Eldorado Creek as having a “Type C” channel in the reach

16   from its mouth to the point where Dollar Creek flows into it, and a “Type B” channel in the reach
17   above Dollar Creek.
18
             82.     A “stream reach” is defined as a “length of stream channel generally uniform with
19
     respect to discharge and structure.” Forest Plan at VI-31.
20
             83.     The Forest Plan defines the “key reach” of a stream as a “representative stream
21

22   segment that can be expected to be sensitive to water resource changes and which adequately reflects

23   the effects of management of the stream channel, the water, and their beneficial uses.” Forest Plan at

24   VI-13. The key reach of streams is “near mouth, unless specified.” Forest Plan Appendix K, p. K-8.
25

26

                                                                                    Bricklin & Newman, LLP
                                                                                            Attorneys at Law
                                                                                      1424 Fourth Avenue, Suite 500
      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF - 14                                  Seattle WA 98101
                                                                                           Tel. (206) 264-8600
                                                                                           Fax. (206) 264-9300
       Case 3:20-cv-00322-BLW Document 1 Filed 06/25/20 Page 15 of 31



1           84.     Type B channels are “moderate energy” stream segments and moderately steep with
2    better sediment mobility and sediment flushing than Type C channels, which are “low energy” stream
3
     segments and slower with more sediment retention.
4
            85.     Even though the sampled reach of Eldorado Creek is listed as a Type C channel in the
5
     Forest Plan, and even though the “key reach” is “near mouth, unless specified,” the point right at the
6

7    mouth of Eldorado Creek is not representative of a Type C channel, but rather represents a Type B

8    channel.

9           86.     As Type B channels flush sediment better than Type C channels, by taking samples at
10
     the mouth of Eldorado Creek the Forest Service sampled a non-representative stream segment that is
11
     less sensitive to water resource changes than other locations near the mouth and does not adequately
12
     reflect the effects of management in the Type C reach.
13
            87.     The Forest Service has not shown that it is meeting the sedimentation/cobble
14

15   embeddedness maximum in the Type C Eldorado Creek reach, has not taken a hard look at the existing

16   condition of Eldorado Creek, and has not taken a hard look at the Project’s sediment impacts to
17   Eldorado Creek.
18
            88.     For its entire length, Eldorado Creek must meet the “high fishable” standard for
19
     maximum short-term sediment loading, which, for steelhead, means that Eldorado Creek cannot
20
     exceed 50% sediment loading in its Type C reach or 55% sediment loading in its Type B reach “for
21

22   more than 10 out of 30 years.”

23                                      VII.    CLAIMS FOR RELIEF

24                                   FIRST CLAIM FOR RELIEF
                                 VIOLATION OF SECTION 7 OF THE ESA
25                                   Failure to Reinitiate Consultation
26
            89.     Plaintiffs reallege and incorporate by reference all preceding paragraphs.
                                                                                    Bricklin & Newman, LLP
                                                                                            Attorneys at Law
                                                                                      1424 Fourth Avenue, Suite 500
      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF - 15                                  Seattle WA 98101
                                                                                           Tel. (206) 264-8600
                                                                                           Fax. (206) 264-9300
        Case 3:20-cv-00322-BLW Document 1 Filed 06/25/20 Page 16 of 31



1            90.     Pursuant to Section 7 of the ESA and 50 C.F.R. § 402.16, Defendants have a duty to
2    reinitiate consultation when new information reveals effects of the action that may affect listed species
3
     or critical habitat in a manner or to an extent not previously considered or when the identified action
4
     is subsequently modified in a manner that causes an effect to the listed species or critical habitat that
5
     was not considered in the biological opinion or written concurrence.
6

7            91.     The duty to reinitiate consultation in these circumstances falls on both NMFS, as the

8    consulting agency, and the Forest Service, as the action agency.

9            92.     In this case, the duty to reinitiate consultation was triggered by (a) new information
10
     relating to the recent dramatic decline in Snake River Basin steelhead numbers, and (b) the addition
11
     of new culvert replacements within the project boundary, which are likely to affect the species in a
12
     manner and extent not previously considered.
13
             93.     Neither the Forest Service nor NMFS reinitiated consultation on the Project after new
14

15   information came to light and the Project was modified to add new culvert replacements.

16           94.     Defendants’ actions as described above violated the ESA and its implementing
17   regulations.
18
                                     SECOND CLAIM FOR RELIEF
19                               VIOLATION OF THE ESA AND THE APA
                    Failure to Use Best Available Science and Data in the Biological Opinion
20                                       and Incidental Take Statement
21           95.     Plaintiffs reallege and incorporate by reference all preceding paragraphs.
22
             96.     In preparing the 2019 Biological Opinion and Incidental Take Statement, NMFS used
23
     a status review of steelhead which was published in 2016 and relied upon 2015 data.
24
             97.     There has been a serious decline of annual adult steelhead counts since 2016,
25

26   especially in Lolo Creek, and NMFS did not consider or incorporate this more recent data.

                                                                                      Bricklin & Newman, LLP
                                                                                              Attorneys at Law
                                                                                        1424 Fourth Avenue, Suite 500
      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF - 16                                    Seattle WA 98101
                                                                                             Tel. (206) 264-8600
                                                                                             Fax. (206) 264-9300
        Case 3:20-cv-00322-BLW Document 1 Filed 06/25/20 Page 17 of 31



1            98.      The failure of NMFS to use the best available science and data to assess the status of
2    threatened Snake River basin steelhead and set a baseline constitutes a maladministration of the ESA,
3
     in violation of the APA.
4
             99.      Defendant NMFS’s actions as described above are arbitrary, capricious, not in
5
     accordance with law, and without observance of procedures required by law, within the meaning of
6

7    the APA, 5 U.S.C. § 706.

8                                      THIRD CLAIM FOR RELIEF
                                  VIOLATION OF SECTION 9 OF THE ESA
9                                    Unlawful Take of ESA-Listed Species
10
         100.         Plaintiffs reallege and incorporate by reference all preceding paragraphs.
11
         101.         The failure of NMFS and the Forest Service to reinitiate consultation renders the
12
     Revised Incidental Take Statement invalid such that it no longer provides a safe harbor to the Forest
13
     Service for the taking of Snake River Basin steelhead.
14

15       102.         The Forest Service, relying on the invalid ITS, plans to engage or is engaged in

16   activities that will result in the taking of Snake River Basin steelhead.
17       103.         That taking is unlawful and in violation of Section 9 of the ESA.
18
         104.         Defendant Forest Service’s actions as described above violated the ESA and its
19
     implementing regulations.
20
                                       FOURTH CLAIM FOR RELIEF
21                               VIOLATION OF NFMA AND THE APA
22              Failure to Comply with the Clearwater Forest Plan’s Sedimentation Standards

23       105.         Plaintiffs reallege and incorporate by reference all preceding paragraphs.

24       106.         NFMA mandates that Defendant’s activities carried out on National Forests must be
25   consistent with the applicable land management plan. 16 U.S.C. § 1604(i); 36 C.F.R. § 219.15(e).
26

                                                                                      Bricklin & Newman, LLP
                                                                                                Attorneys at Law
                                                                                          1424 Fourth Avenue, Suite 500
      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF - 17                                      Seattle WA 98101
                                                                                               Tel. (206) 264-8600
                                                                                               Fax. (206) 264-9300
       Case 3:20-cv-00322-BLW Document 1 Filed 06/25/20 Page 18 of 31



1       107.         The Clearwater Forest Plan and the TWS Settlement require that, for stream drainages
2    not currently meeting Forest Plan standards, the Forest Service may not permit projects that result in
3
     a measurable increase in sediment production.
4
        108.         Defendants sampled a non-representative segment of Eldorado Creek that is less
5
     sensitive to water resource changes than other locations and does not adequately reflect the effects of
6

7    management in Eldorado Creek.

8       109.         Defendants measured cobble embeddedness in Eldorado Creek at the wrong place, in

9    an unlawful attempt to avoid the prohibitions in the Forest Plan and the TWS Settlement on making a
10
     bad sedimentation problem in Eldorado Creek worse.
11
        110.         The Forest Service has not shown that it is meeting the sedimentation/cobble
12
     embeddedness maximum set out in the Forest Plan in the Type C Eldorado Creek reach.
13
        111.         Defendants’ actions as described above are arbitrary, capricious, not in accordance
14

15   with law, and without observance of procedures required by law, within the meaning of the APA, 5

16   U.S.C. § 706.
17                                    FIFTH CLAIM FOR RELIEF
                               VIOLATION OF NEPA AND THE APA
18
       Failure to take Hard Look at Impacts to Eldorado Creek and Snake River Basin Steelhead
19
        112.         Plaintiffs reallege and incorporate by reference all preceding paragraphs.
20
        113.         The National Environmental Policy Act of 1969, commonly known as NEPA, is “our
21

22   basic national charter for protection of the environment.” 40 C.F.R. § 1500.1(a) (2006).

23      114.         NEPA requires federal agencies “to the fullest extent possible” to prepare an

24   environmental impact statement (EIS) for every major Federal action significantly affecting the quality
25   of the human environment.” 42 U.S.C. § 4332(2)(C). An EIS must “provide full and fair discussion
26
     of significant environmental impacts and shall inform decisionmakers and the public of the reasonable
                                                                                     Bricklin & Newman, LLP
                                                                                             Attorneys at Law
                                                                                       1424 Fourth Avenue, Suite 500
      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF - 18                                   Seattle WA 98101
                                                                                            Tel. (206) 264-8600
                                                                                            Fax. (206) 264-9300
        Case 3:20-cv-00322-BLW Document 1 Filed 06/25/20 Page 19 of 31



1    alternatives which would avoid or minimize adverse impacts or enhance the quality of the human
2    environment.” 40 C.F.R. § 1502.1. Under NEPA, an EIS must take a hard look at environmental
3
     impacts, which includes considering all foreseeable direct and indirect impacts, without improperly
4
     minimizing negative side effects. An EIS must take a hard look at “[t]he degree to which the action
5
     may adversely affect an endangered or threatened species.” 40 C.F.R. § 1508.27(b)(9).
6

7        115.        By measuring cobble embeddedness at the wrong place in Eldorado Creek, Defendants

8    failed to take a hard look at the existing condition of Eldorado Creek, failed to take a hard look at the

9    Project’s significant adverse environmental impacts to Eldorado Creek, and failed to provide a full
10
     and fair discussion of those impacts.
11
         116.        By failing to take a hard look at the Project’s significant adverse environmental
12
     impacts to Eldorado Creek, Defendants failed to take a hard look at the Project’s adverse impacts to
13
     Snake River Basin steelhead and failed to provide a full and fair discussion of those impacts.
14

15       117.        Defendants’ actions as described above are arbitrary, capricious, not in accordance

16   with law, and without observance of procedures required by law, within the meaning of the APA, 5
17   U.S.C. § 706.
18
                                        SIXTH CLAIM FOR RELIEF
19                              VIOLATION OF NFMA AND THE APA
                Failure to Comply with the Clearwater Forest Plan’s Soil Quality Standards
20
         118.        Plaintiffs reallege and incorporate by reference all preceding paragraphs.
21

22       119.        NFMA mandates that Defendant’s activities carried out on National Forests must be

23   consistent with the applicable land management plan. 16 U.S.C. § 1604(i); 36 C.F.R. § 219.15(e).

24       120.        Region 1 Soil Quality Standards require that detrimental soil disturbance (DSD) not
25   exceed 15 percent of an activity area. In areas exceeding 15 percent DSD as a result of prior activities,
26
     the cumulative detrimental effects from project implementation, including restoration, should not
                                                                                      Bricklin & Newman, LLP
                                                                                              Attorneys at Law
                                                                                        1424 Fourth Avenue, Suite 500
      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF - 19                                    Seattle WA 98101
                                                                                             Tel. (206) 264-8600
                                                                                             Fax. (206) 264-9300
        Case 3:20-cv-00322-BLW Document 1 Filed 06/25/20 Page 20 of 31



1    exceed the condition existing prior to the planned activity and should move toward a net improvement
2    in soil quality.
3
         121.           The FEIS admits that there “are 16 units (831 acres) in the Musselshell Meadows
4
     vicinity (Figure 18) proposed for harvest, all of which have existing impacts and the proposed
5
     activities will initially cause cumulative predicted detrimental disturbance to exceed the threshold of
6

7    15%. [. . .] In addition to the Musselshell units [. . .] there are 8 proposed units where cumulative DSD

8    is predicted to be above 15% at the completion of proposed harvest activities.”

9        122.           Defendants’ actions as described above are arbitrary, capricious, not in accordance
10
     with law, and without observance of procedures required by law, within the meaning of the APA, 5
11
     U.S.C. § 706.
12
                                           VIII. PRAYER FOR RELIEF
13
              Plaintiffs respectfully request that the Court grant the following relief:
14

15            A.        Order, declare, and adjudge that the Defendants have violated the National

16   Environmental Policy Act, the Administrative Procedure Act, and their implementing regulations as
17   set forth above;
18
              B.        Order, declare, and adjudge that the Defendants have violated the National Forest
19
     Management Act, the Administrative Procedure Act, and their implementing regulations as set forth
20
     above;
21

22            C.        Order, declare, and adjudge that the Defendants have violated the Endangered Species

23   Act, the Administrative Procedure Act, and their implementing regulations as set forth above;

24            D.        Enjoin the Defendants from implementation of the Project;
25

26

                                                                                           Bricklin & Newman, LLP
                                                                                                  Attorneys at Law
                                                                                            1424 Fourth Avenue, Suite 500
      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF - 20                                        Seattle WA 98101
                                                                                                 Tel. (206) 264-8600
                                                                                                 Fax. (206) 264-9300
        Case 3:20-cv-00322-BLW Document 1 Filed 06/25/20 Page 21 of 31



1           E.      Order the Defendants to withdraw the Final Environmental Impact Statement, Record
2    of Decision, Biological Opinion, and Incidental Take Statement until such time as Defendants
3
     demonstrate to this Court that they have adequately complied with the law;
4
            F.      Award the Plaintiffs their costs, litigation expenses, expert witness fees, and reasonable
5
     attorneys’ fees associated with this litigation pursuant to the Endangered Species Act, the Equal
6

7    Access to Justice Act, and all other applicable authorities; and

8           G.      Grant the Plaintiffs any such further relief as may be just, proper, and equitable.

9           Dated this 25th day of June, 2020.
10
                                                    Respectfully submitted,
11
                                                    BRICKLIN & NEWMAN, LLP
12
                                                    By:     /s/ David A. Bricklin
13                                                  By:     /s/ Bryan Telegin
                                                    By:     /s/ Zachary K. Griefen
14
                                                            David A. Bricklin, ID Bar No. 8565
15                                                          Bryan Telegin, WSBA No. 46686*
                                                            Zachary K. Griefen, WSBA No. 48608*
16                                                          1424 Fourth Avenue, Suite 500
                                                            Seattle, WA 98101
17                                                          Telephone: 206-264-8600
                                                            Facsimile: 206-264-9300
18
                                                            E-mail: bricklin@bnd-law.com
19                                                          E-mail: telegin@bnd-law.com
                                                            E-mail: griefen@bnd-law.com
20
                                                            Counsel for Plaintiffs Friends of the
21                                                          Clearwater and Alliance for the Wild Rockies
22
                                                            *Applications for the admission pro hac vice
23                                                          of attorneys Telegin and Griefen will be filed
                                                            promptly.
24

25

26

                                                                                      Bricklin & Newman, LLP
                                                                                              Attorneys at Law
                                                                                        1424 Fourth Avenue, Suite 500
      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF - 21                                    Seattle WA 98101
                                                                                             Tel. (206) 264-8600
                                                                                             Fax. (206) 264-9300
Case 3:20-cv-00322-BLW Document 1 Filed 06/25/20 Page 22 of 31




              ATTACHMENT A
         Case 3:20-cv-00322-BLW Document 1 Filed 06/25/20 Page 23 of 31




Reply to: Seattle Office

                                                April 7, 2020

                                                                            VIA CERTIFIED U.S. MAIL
                                                                        RETURN RECEIPT REQUESTED

Sonny Perdue, Secretary                            Chris Oliver, Assistant Administrator
U.S. Department of Agriculture                     NOAA Fisheries
1400 Independence Ave. SW                          1401 Constitution Ave N.W., Room 5128
Washington, D.C. 20250                             Washington, DC 20230

Wilbur Ross, Secretary                             Barry Thom, Regional Administrator
Department of Commerce                             NOAA Fisheries - West Coast Region
1401 Constitution Ave NW                           1201 Northeast Lloyd Boulevard, Suite 1100
Washington, DC 20230                               Portland, OR 97232

Cheryl Probert, Forest Supervisor
Nez Perce-Clearwater National Forests
903 3rd Street
Kamiah, Idaho 83536

       RE: Notice of Intent to Sue under the Endangered Species Act

Dear Secretary Perdue, Secretary Ross, and Officials of the U.S. Forest Service and NOAA
Fisheries:

On behalf of Friends of the Clearwater and Alliance for the Wild Rockies, the purpose of this letter
is to notify you of violations of the Endangered Species Act (“ESA”), 16 U.S.C. §§ 1531–1544,
concerning your failure to reinitiate formal consultation under Section 7 of the ESA with respect
to the Forest Service’s recent approval of the Lolo Insect and Disease Project (“Project”). NOAA
Fisheries (“NMFS”) issued a Biological Opinion and Incidental Take Statement (“ITS”) for that
project on June 20, 2019, and a Revised ITS on July 19, 2019. The purpose of Section 7
consultation was to evaluate impacts of the Project on Snake River Basin steelhead.

In 1997, Snake River Basin steelhead were listed as threatened under the ESA. Since that time,
their numbers have continued to decline due to hydroelectric dams on the Snake and Columbia
Rivers and widespread habitat degradation throughout the Snake River basin. Designated critical
habitat for Snake River Basin steelhead occurs in all four of the subwatersheds affected by the
Project (i.e., the Upper Lolo Creek, Mussellshell Creek, Eldorado Creek, and Middle Lolo Creek
subwatersheds). In this case, the Biological Opinion, ITS, and Revised ITS determined that the
Project would adversely affect this species and its designated critical habitat. The adverse effects



     1424 Fourth Avenue, Suite 500, Seattle, WA 98101 ● 25 West Main, Suite 234, Spokane, WA 99201
                         (206) 264-8600 ● (877) 264-7220 ● www.bricklinnewman.com
          Case 3:20-cv-00322-BLW Document 1 Filed 06/25/20 Page 24 of 31

Secretary Sonny Perdue, et al.
April 7, 2020
Page 2



are primarily due to (1) turbidity plumes caused by ongoing road use for harvest activities near
streams and (2) sedimentation of stream beds caused by culvert removals, culvert replacements,
and road use or reconstruction near streams 1

Notwithstanding the prior Section 7 consultation on the effects of the Project, it is clear that NMFS
and the Forest service are currently violating the ESA by failing to reinitiate their consultation.
Pursuant to 50 C.F.R. § 402.16, the agencies have a duty to reinitiate consultation in two relevant
circumstances. The first is when “new information reveals effects of the action that may affect
listed species or critical habitat in a manner or to an extent not previously considered.” 50 C.F.R.
§ 402.16(a)(2). The second is when “the identified action is subsequently modified in a manner
that causes an effect to the listed species or critical habitat that was not considered in the biological
opinion or written concurrence.” Id. at (a)(3). The duty to reinitiate Section 7 consultation in these
circumstances falls on both NMFS and the Forest Service. See, e.g., Salmon Spawning & Recovery
All. v. Gutierrez, 545 F.3d 1220, 1229 (9th Cir. 2008) (duty to reinitiate consultation lies with both
the action agency and the consulting agency).

In this case, the duty to reinitiate Section 7 consultation is triggered by (a) new information relating
to the recent dramatic decline in Snake River Basin steelhead numbers, and (b) the addition of new
culvert replacements within the project boundary, which are likely to affect the species in a manner
and extent not previously considered. If NMFS and the Forest Service do not reinitiate consultation
within 60 days of receiving this letter, Friends of the Clearwater and Alliance for the Wild Rockies
intend to initiate a lawsuit to remedy these violations.

In addition, the failure of NMFS and the Forest Service to reinitiate consultation in these
circumstances renders the ITS invalid such that it no longer provides a safe harbor to the Forest
Service for the taking of Snake River Basin steelhead. If the Forest Service, relying on the invalid
ITS, engages in activities that will result in the taking of Snake River Basin steelhead, that taking
is unlawful and in violation of Section 9 of the ESA. To the extent the Forest Service is taking
Snake River Basin steelhead in the Project area prior to the completion of reinitiated consultation
and a new ITS, Friends of the Clearwater and Alliance for the Wild Rockies intend to file a lawsuit
under Section 9 of the ESA, alleging an unlawful take of ESA-listed species.

The violations alleged above are described in more detail below.

        A.       Dramatic Decline in Steelhead Numbers

In considering effects of the Project in its 2019 Biological Opinion, ITS, and Revised ITS, NMFS
used and considered a status review of steelhead populations which was published in 2016 and
relied upon 2015 data. It was this status review from which the biological opinion obtained its
baseline data for steelhead numbers in the Project area. The data in this status review indicated

1
 The Revised ITS admits that the Project will take steelhead, stating: “The proposed action is reasonably
certain to result in incidental take of ESA-listed species . . . incidental take would occur as follows . . . (2)
Harm of juvenile steelhead from sedimentation of substrate below areas associated with construction
activities for culvert removals/replacements near streams[.]”
      1424 Fourth Avenue, Suite 500, Seattle, WA 98101 ● 25 West Main, Suite 234, Spokane, WA 99201
                          (206) 264-8600 ● (877) 264-7220 ● www.bricklinnewman.com
         Case 3:20-cv-00322-BLW Document 1 Filed 06/25/20 Page 25 of 31

Secretary Sonny Perdue, et al.
April 7, 2020
Page 3



that steelhead numbers were at a 30-year high, suggesting they would be much more resilient to
impacts from the Project.

But there has been a serious decline of annual adult steelhead counts since 2016, especially in Lolo
Creek, and NMFS did not consider this more recent data. Moreover, unlike the 2015 data cited in
the biological opinion, this more recent data indicates that Snake River Basin steelhead populations
are currently at a 25-year low. See Eric Barker, Low steelhead numbers prompt review, LEWISTON
TRIBUNE, Nov. 5, 2019. As noted in an October 23, 2019 letter from NMFS Regional
Administrator Barry Thom to officials at the U.S. Army Corps of Engineers, U.S. Bureau of
Reclamation, and Bonneville Power Administration (attached to this notice letter for convenience),
“[i]n 2014-15, an estimated 45,789 naturally produced steelhead passed Lower Granite Dam [the
highest number since this data series began in the mid-1980s], five years later, only 8,182 passed
the project [the lowest return since the 1994-95 and 1995-96 migrations].” This is obviously a
stark contrast with the data cited in the biological opinion, and suggests that Snake River Basin
steelhead may be far more sensitive to impacts.

As the data on steelhead numbers considered by NMFS was collected during a 30-year high, but
more recent data from 2018 shows that steelhead numbers are currently at a 25-year low, the
Project—which both NMFS and Forest Service admit will take steelhead—may affect steelhead
or steelhead critical habitat in a manner or to an extent not previously considered by NMFS. See
50 C.F.R. § 402.16(a)(2). Reinitiation of Section 7 consultation is, therefore, required. The Project
cannot legally go forward without a new biological opinion based on current data and a current
understanding of the precipitous decline of Snake River Basin steelhead.

In considering your response to this allegation, please be aware that the post-2015 steelhead data
is “new” for the purposes of the ESA even if it existed at the time the BiOp and ITS were drafted—
and even if the Forest Service was aware of the data at the time of the initial consultation—because
the Forest Service did not provide this information to NMFS and NMFS did not consider it. See
Pacificans for a Scenic Coast v. California Dep't of Transportation, 204 F. Supp. 3d 1075, 1092–
93 (N.D. Cal. 2016) (requiring reinitiation under 50 C.F.R. § 402.16(a)(2) where action agency
knew of relevant information but failed to disclose it during the initial consultation process).

       B.       Additional Culverts

In addition to new information about the recent, dramatic decline in Snake River Basin steelhead,
reinitiation of Section 7 consultation is also required due to the addition of culvert crossings in the
Project boundary. Approximately 40 days after the Final ROD was signed on July 1, 2019, a Forest
Service biologist informed FOC that the Forest Service planned to authorize 22 additional culvert
replacements within the Project boundary. The Forest Service has since reduced the number of
additional culverts to three: the White Creek, Mike White Creek, and Nevada Creek culverts. All
three of these new culverts are in or near Snake River steelhead habitat and would adversely affect
Snake River Basin steelhead and their critical habitat downstream of the culvert replacement
project sites. The Forest Service had consulted with NMFS on 21 culverts for the Project, but the
three new culverts were not among them. Consequently, NMFS’ June 20, 2019 Biological Opinion

      1424 Fourth Avenue, Suite 500, Seattle, WA 98101 ● 25 West Main, Suite 234, Spokane, WA 99201
                          (206) 264-8600 ● (877) 264-7220 ● www.bricklinnewman.com
          Case 3:20-cv-00322-BLW Document 1 Filed 06/25/20 Page 26 of 31

Secretary Sonny Perdue, et al.
April 7, 2020
Page 4



and ITS and July 19, 2019 Revised ITS do not address and cannot have addressed the impacts of
the additional culvert replacements on steelhead. This, in turn, is highly significant, as the Revised
ITS notes specifically that sedimentation caused by culvert replacements is likely to adversely
affect the species.

Under 50 C.F.R. § 402.16(a)(2), the new culvert replacements represent “new information” that
triggers a duty to reinitiate consultation between the Forest Service and NMFS, because the new
information “reveals effects on the [listed species] that are different or more extensive than those
that [NMFS] previously considered.” Loggerhead Turtle v. Cty. Council of Volusia Cty., Fla., 120
F. Supp. 2d 1005, 1025 (M.D. Fla. 2000). Obviously, if 21 culvert replacements are likely to
adversely affect the species, 24 culvert replacements are likely to do so to an even greater degree.

Alternatively, under 50 C.F.R. § 402.16(a)(3) the Forest Service and NMFS were required to
reinitiate consultation in light of the Forest Service’s “subsequent modification” of the Project by
adding to the number of culvert replacements within the Project boundary. See, e.g., S. Yuba River
Citizens League v. Nat'l Marine Fisheries Serv., 629 F. Supp. 2d 1123, 1133 (E.D. Cal. 2009) (“An
agency must also reinitiate consultation when new information reveals effects not previously
considered, when the action is subsequently modified in a way not considered in the BiOp, or when
a new species is listed.”).2 Twenty-four culvert replacements are more than the 21 culvert
replacements that NMFS assumed in its Biological Opinion and ITS, in which NMFS concluded
that even 21 replacements would take steelhead. NMFS’ BiOp “must be coextensive with the
agency action.” Conner v. Burford, 848 F.2d 1441, 1457–58 (9th Cir. 1988). See also N. Alaska
Envtl. Ctr. v. Kempthorne, 457 F.3d 969, 981 (9th Cir. 2006) (“If future actions differ from the
BiOp assumptions, BLM must reinitiate consultation with the [Services].”).

The triggering of a duty to reinitiate consultation under either 50 C.F.R. § 402.16(a)(2) or (a)(3)
renders the BiOp and ITS no longer valid, halting the Project until a new BiOp is issued. 3 Because
2
  See also Sw. Ctr. For Biological Diversity v. Bartel, 470 F. Supp. 2d 1118, 1142 (S.D. Cal. 2006), appeal
dismissed and remanded, 409 F. App'x 143 (9th Cir. 2011) (“The ESA does not permit the incremental-
step approach of consultation because biological opinions must be coextensive with the agency action. . .
. This rule ensures that the ESA is enforced in an effective manner because “impermissible segmentation
would allow agencies to engage in a series of limited consultations without ever undertaking
a comprehensive assessment of the impacts of their overall activity on protected species.”)(internal
quotations and citations omitted).
3
 See, e.g., Hoopa Valley Tribe v. Nat'l Marine Fisheries Serv., 230 F. Supp. 3d 1106, 1132 (N.D. Cal.
2017), modified sub nom. Tribe v. U.S. Bureau of Reclamation, No. 3:16-CV-04294-WHO, 2017 WL
6055456 (N.D. Cal. Mar. 24, 2017), order clarified sub nom. Tribe v. Nat'l Marine Fisheries Serv., No. 16-
CV-04294-WHO, 2018 WL 2010980 (N.D. Cal. Apr. 30, 2018) (quoting and citing Mt. Graham Red
Squirrel v. Madigan, 954 F.2d 1441, 1451 (9th Cir. 1992), for the proposition that “[r]einitiation of
consultation requires the Fish and Wildlife Service to issue a new Biological Opinion before a project may
go forward.”); see also Pac. Rivers Council v. Thomas, 30 F.3d 1050, 1056–57 (9th Cir. 1994) (“The Forest
Service has not reinitiated consultation as required under § 7(a)(2). . . . accordingly, we reverse the district
court's denial of an injunction barring all ongoing and announced activities that may affect the Snake River
chinook from going forward. The Forest Service cannot go forward with these activities without first
complying with the consultation requirements of the ESA.”).
      1424 Fourth Avenue, Suite 500, Seattle, WA 98101 ● 25 West Main, Suite 234, Spokane, WA 99201
                          (206) 264-8600 ● (877) 264-7220 ● www.bricklinnewman.com
         Case 3:20-cv-00322-BLW Document 1 Filed 06/25/20 Page 27 of 31

Secretary Sonny Perdue, et al.
April 7, 2020
Page 5



NMFS did not consider the effect of the three additional culvert replacements, “it cannot be
determined whether the proposed project will result in a violation of the ESA's substantive
provisions and cause jeopardy” to steelhead. Hoopa Valley Tribe, 230 F. Supp. 3d at1134–35.
Reinitiation is required.

        C.      Unlawful Taking of Snake River Basin Steelhead

Section 9 of the Endangered Species Act provides that “with respect to any endangered species of
fish or wildlife . . . it is unlawful for any person . . . to take any such species.” 16 U.S.C.
§ 1538(a)(1)(B). Take is defined as “to harass, harm, pursue, hunt, shoot, wound, kill, trap, capture,
or collect or attempt to engage in any such conduct.” 16 U.S.C. § 1532(19). Through regulations,
the term “harm” is defined as “an act which actually kills or injures wildlife. Such an act may
include significant habitat modification or degradation where it actually kills or injures wildlife by
significantly impairing essential behavioral patterns, including breeding, feeding, or sheltering.”
50 C.F.R. § 17.3. Section 9’s prohibition on taking listed species is not absolute, a person may
obtain an Incidental Take Permit under ESA Section 10 and a federal agency may obtain an ITS
allowing it to take endangered species during the proposed action if the taking will not jeopardize
the continued existence of any listed species and is incidental to the purpose of the action. But the
absence of either of those safe harbors, any taking of listing species is flatly prohibited.

When the duty to reinitiate consultation is triggered, the prior Biological Opinion and ITS are
rendered invalid and provide no safe harbor for the taking of listed species. As it has already been
determined that the Project will result in the taking of Snake River Basin steelhead, the Project
cannot go forward unless and until the Forest Service and NMFS comply with their substantive
duty to “‘insure that any action authorized, funded or carried out by such agency . . . is not likely
to jeopardize the continued existence of any endangered species or threatened species or result in
the destruction or adverse modification’ of critical habitat of such species. 16 U.S.C.
§ 1536(a)(2).” Envtl. Prot. Info. Ctr. v. Simpson Timber Co., 255 F.3d 1073, 1078–79 (9th Cir.
2001).

The Forest Service may already be taking action “on the ground” that harms (i.e., takes) steelhead,
including by causing “sedimentation of substrate below areas associated with construction
activities for culvert removals/replacements near streams.” July 19, 2019 NMFS Revisions to the
Incidental Take Statement, at 79. NMFS has already determined that such action will result in a
taking of steelhead and the ITS providing the Forest Service with a safe harbor from liability for
the take of steelhead is invalid. Therefore, to the extent that the Forest Service is taking action (or
will take action prior to the completion of the reinitiated consultation and NMFS’ issuance of a
new ITS), the Forest Service is unlawfully taking steelhead in violation of Section 9 of the ESA.

Friends of the Clearwater and Alliance for the Wild Rockies anticipate that during the 60-day
period when the Forest Service and NMFS consider this notice, and before Friends of the
Clearwater and Alliance for the Wild Rockies choose whether to file suit, that the Forest Service
and NMFS may wish to meet and confer with Friends of the Clearwater and Alliance for the Wild
Rockies as to the violations of the ESA alleged in this notice. Friends of the Clearwater and

      1424 Fourth Avenue, Suite 500, Seattle, WA 98101 ● 25 West Main, Suite 234, Spokane, WA 99201
                          (206) 264-8600 ● (877) 264-7220 ● www.bricklinnewman.com
         Case 3:20-cv-00322-BLW Document 1 Filed 06/25/20 Page 28 of 31

Secretary Sonny Perdue, et al.
April 7, 2020
Page 6



Alliance for the Wild Rockies welcome such an engagement. Please feel free to contact Bricklin
& Newman, LLP if the Forest Service and/or NMFS are interested in meeting, or if you have any
questions or concerns about this notice of intent to sue.

Thank you for your attention to this important matter. If you would like to discuss this matter,
please feel free to contact us at the phone number listed above, or at the following email addresses:
bricklin@bnd-law.com, telegin@bnd-law.com, and griefen@bnd-law.com.

                                                    Very truly yours,

                                                    BRICKLIN & NEWMAN, LLP




                                                    David A. Bricklin
                                                    Bryan Telegin
                                                    Zachary K. Griefen

                                                    Attorneys for Friends of the Clearwater
                                                    and Alliance for the Wild Rockies


cc:    Clients




      1424 Fourth Avenue, Suite 500, Seattle, WA 98101 ● 25 West Main, Suite 234, Spokane, WA 99201
                          (206) 264-8600 ● (877) 264-7220 ● www.bricklinnewman.com
           Case 3:20-cv-00322-BLW Document 1 Filed 06/25/20 Page 29 of 31
                                                               UNITED STATES DEPARTMENT OF COMMERCE
                                                               National Oceanic and Atmospheric Administration
                                                               NATIONAL MARINE FISHERIES SERVICE
                                                               West Coast Region
                                                               1201 NE Lloyd Boulevard, Suite 1100
                                                               PORTLAND, OREGON 97232

                                                                October 23, 2019


 Beth Coffey, Director of Programs                            Lorri Gray, Regional Director
 U.S. Army Corps of Engineers                                 U.S. Bureau of Reclamation
 Northwestern Division                                        Pacific Northwest Regional Office
 P.O. Box 2870                                                1150 North Curtis Road, Suite 100
 Portland, OR 97208-2870                                      Boise, ID 83706-1234

 Elliot Mainzer, Administrator
 Bonneville Power Administration
 P.O. Box 3621
 Portland, OR 97208-3621

Dear Ms. Coffey, Ms. Gray and Mr. Mainzer:

RE:     Recent average abundance of Snake River steelhead relative to the Adaptive Management
        Implementation Plan Early Warning Indicators.

In consultation with your agencies, NOAA Fisheries adopted abundance-based Early Warning
Indicators and Significant Decline Triggers as part of an Adaptive Management Implementation
Plan (AMIP) which was first incorporated into the 2010 Supplemental Federal Columbia River
Power System Biological Opinion (May 20, 2010). Consistent with the AMIP, and after receiving
input from the Regional Implementation and Oversight Group (RIOG), an abundance and trend
(rate of decline) metric was formally added on December 13, 2010. The AMIP, including both the
Early Warning and Significant Decline triggers and the abundance and trend metric, was also
included in the 2014 and 2019 biological opinions on the operation of the Columbia River System.

The purpose of this letter is to inform you that the Early Warning Indicator (based on the abundance
and trend metrics) has been triggered for Snake River (SR) steelhead based on the run
reconstruction estimates of natural origin adult steelhead at Lower Granite Dam, as updated to
include the 2018-19 migration (Figure 1). This indicator is triggered if the four-year average
abundance falls below the lowest 50 percent of returns, and the trend in abundance (defined as the
slope of the last five years of annual abundance estimates) falls into the lowest ten percent
abundance trends in the base period (i.e., if 90 percent of the slopes were more positive than this
number). For SR steelhead, the corresponding AMIP abundance and trend metrics are a four-year
average abundance of 17,975 and a slope of -0.233. The four-year average abundance of SR
steelhead ending in 2018-19 is 17,705 (less than the 50th percentile) and the trend has a slope of 0.-
408 (more negative than the lowest 10th percentile abundance trend). 1


 1
   Upper Columbia and Middle Columbia River (Yakima River Major Population Group) steelhead are experiencing
 similar declines in average abundance and abundance trends, but did not trigger the early warning indicator using
 the base periods established pursuant to the 2009 AMIP.
           Case 3:20-cv-00322-BLW Document 1 Filed 06/25/20 Page 30 of 31


                                                      2

The 4-year average abundance (17,705) is well above the abundance based 20th percentile Early
Warning and 10th percentile Significant Decline triggers. As intended, the trend (slope) indicator, is
highly sensitive to declining abundance. In 2014-15, an estimated 45,789 naturally produced
steelhead passed Lower Granite Dam [the highest number since this data series began in the mid-
1980s], five years later, only 8,182 passed the project [the lowest return since the 1994-95 and
1995-96 migrations]. The high return in 2014-15, coupled with the poor ocean conditions
experienced beginning with the 2015 smolt outmigration, appear to be the primary cause for this
indicator being triggered as Columbia River System operations, harvest, and other potential
causative factors have been relatively stable during this period.

Figure 1. Proportion exceedance for four-year average abundance and five-year trends (slope) for Snake River
spring-summer Chinook salmon, fall Chinook salmon, and steelhead (at Lower Granite Dam); Upper Columbia
River spring Chinook salmon (at Rock Island Dam) and steelhead (at Priest Rapids Dam); and Mid-Columbia
River steelhead (Yakima MPG) compared to AMIP Early Warning and Significant Decline Triggers.




Based on these findings, NOAA Fisheries believes that further consideration is warranted and
propose that we implement the AMIP process triggered by this Early Warning Indicator for
SR steelhead to determine 1) if there is a likelihood of triggering the Significant Decline Trigger in
the next one to two years, and 2) if additional actions are warranted to further protect the
            Case 3:20-cv-00322-BLW Document 1 Filed 06/25/20 Page 31 of 31


                                                             3

species. This would need to be accomplished in 120 days per the AMIP procedures. 2 Our approach
consists of the following steps.
    1) Evaluate the status of Snake River steelhead, including estimating a new four-year average
       abundance estimate, by mid-January, after the 2019 dam counts are available (about 90
       percent of SR steelhead pass Lower Granite Dam by December 31 each year), assuming
       recent ratios of naturally produced adult estimates to total dam counts.
    2) Determine the potential (the abundance required) for reaching the Significant Decline
       Trigger in 2019-20 or 2020-21. This analysis would be based on previous year’s abundance,
       coupled with any preseason forecast information that may be available, including relevant
       ocean condition indicators.
    3) If the analysis reveals a likelihood of reaching the Significant Decline Trigger in 2019-20 or
       2020-21, initiate a review of potential Rapid Response Actions and initiate appropriate
       actions as outlined in the AMIP.

Please let me know if you concur with the approach. We will inform the RIOG of this event and
share the results of our analysis under actions 1 and 2 above as soon as they are available.

Also, we note that several Rapid Response Actions identified in the AMIP, which are likely to
increase abundance and productivity, or have the potential to do so, have already been implemented
in recent years. First, in 2019 the Action Agencies implemented the flexible spill operation at the
eight mainstem lower Snake and lower Columbia River Dams, generally increasing spill levels,
which some hypothesize will reduce latent mortality and thereby improve productivity by 25
percent or more (see our 2019 CRSO biological opinion). Second, the transport start date was
moved earlier beginning in 2018 (from May 1 to April 24) which increases the rate at which
steelhead are transported. Because transported steelhead often return at higher rates than bypassed
fish, this would be expected to increase adult steelhead returns (see 2019 CRSO biological opinion).
Lastly, harvest managers curtailed recreational steelhead fisheries in 2019 beyond what was
required by the sliding scale harvest agreement.

Please contact Ritchie Graves of my staff if you have any questions.

                                                           Sincerely,


                                                           Barry A. Thom
                                                           Regional Administrator

2
 An Early Warning Indicator: This indicator will alert NOAA Fisheries and the Action Agencies to a decline in a
species’ abundance level for natural-origin adults that warrants further scrutiny because it indicates that a Significant
Decline (see below) may be reached in one to two years. The indicator for each species will be a running four-year
mean of adult abundances that falls below a 20% likelihood of occurrence.
Within 120 days of NOAA Fisheries’ determining that the Early Warning Indicator abundance levels have been
observed, the Action Agencies, in coordination with NOAA Fisheries, the RIOG, and other regional parties will
determine whether the species in question is likely to decline to a level that will trip the Significant Decline Trigger.
This evaluation will be based on additional indicators and predictors of status (e.g., jack counts, ocean conditions, and
habitat disturbances). If the early implementation of Rapid Response Action(s) is warranted, the evaluation will
determine which actions to take. The Action Agencies will implement the Rapid Response Actions as soon as
practicable, but no later than 12 months from the date the indicator is observed. [2009 AMIP, p. 12]
